 


113 HR 2107 IH: No More Ghost Money Act
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 2107 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2013 
Ms. Lee of California (for herself, Mr. Grijalva, Mr. Cicilline, Mr. Nolan, Ms. Slaughter, and Ms. McCollum) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit monetary payments by the Federal Government to employees, officers, and elected officials of foreign countries for purposes of bribery, coercion, or any activity that is illegal or undermines the rule of law or corrupts a public officer or the office such officer represents, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No More Ghost Money Act.  
2.FindingsCongress finds the following: 
(1)On May 4, 2013, President of Afghanistan Hamid Karzai revealed that the Central Intelligence Agency regularly made cash payments to his office. 
(2)The corrupt practice of making such payments undermines the rule of law and undercuts a central strategic United States goal in Afghanistan: establishing a credible and transparent Afghan government responsive to popular concerns.  
3.Prohibition of payments to individuals affiliated with foreign governments 
(a)ProhibitionSubject to section 5, no department or agency of the Federal Government or contractor to the Federal Government may make a monetary payment to an employee, officer, elected official, or representative of the government of a foreign country for the purposes of bribery, coercion, or any activity that is illegal or undermines the rule of law or corrupts a public officer or the office such officer represents. 
(b)ProceduresThe President shall establish procedures to carry out and enforce the prohibition under subsection (a).  
4.Report on payments to individuals affiliated with the Government of AfghanistanSubject to section 5, not later than 180 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall submit to Congress a report on all monetary payments made by the Central Intelligence Agency to employees, officers, elected officials, or representatives of the Government of Afghanistan on or after September 11, 2001. Such report shall include— 
(1)a description of all payments made to employees, officers, elected officials, or representatives of the Government of Afghanistan on or after September 11, 2001, including any receipts provided by such employees, officers, elected officials, or representatives and, to the extent possible, copies of such receipts; 
(2)the legal basis for making such payments; 
(3)the strategic goals supported by such payments; and 
(4)the effectiveness of such payments in achieving such strategic goals. 
5.National security waiverThe President may waive a requirement of section 3 or 4 if the President certifies to Congress that fulfilling such requirement would harm the national security of the United States or members of the Armed Forces. 
 
